Curia, per

Richardson, J.
The appellant is met in limine, by the question, why does he appeal to this court1?
The constitutional jurisdiction of this court, is confined to motions for new trials, motions in arrest of judgment, and such points of law, as have been decided by a circuit Judge’s jurisdiction in any other case, must have been first conferred by legislative Act; as, for instance, in cases decided by the Inferior City Court of Charleston, from certain decisions of a Judge, in vacation, (fee. But the appeals in all these and many such cases, are conferred by statutes ; and appeals from inferior tribunals do not follow of course. Although relief may be found in the supervising powers of a Circuit Court. See the case of Carmand vs. Wall, 1 Bailey, 209.
It is, therefore, enough, to say, that there is no statute giving to this court appellate jurisdiction, from the decision of the Commissioner of Special Bail. But in certain cases, in which a jury has been impannelled, and verdicts rendered, and to which the jurisdiction of this court is expressly extended by the Act of 1833. But we cannot extend its provisions by implication. The motion is therefore dismissed.
O’Neall, Evans, Butler and Wardlaw, JJ. concurred.